Title: From James Madison to Harry Toulmin, 5 September 1810
From: Madison, James
To: Toulmin, Harry


Dear SirMontpelier Sepr. 5. 1810
Your favor of July 28. has been duly recd. The particulars which it communicates are of a nature to claim the attention of the Executive; & I thank you for yours in transmitting them. I am glad to find by subsequent information that the indications of a purpose to carry into effect the enterprize on Florida, had become less decisive. There can be no doubt of its unlawfulness, nor as to the duty of the Executive to employ force if necessary to arrest it, and to make examples of the Authors. These are the less to be excused, as there never was a time when private individuals should more distrust their competency to decide for the Nation, nor a case in which there was less ground to distrust the dispositions of the Govt. regulated as they must be by the limits of its authority, and by the actual state of our foreign relations. Be pleased to accept my sincere esteem & friendly wishes.
